DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 

Claims 21-22, 24-28, 30-31, 33, 36-40, and 42-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherts et al (US Pat No. 6533772) in view of Ferry et al (US Pub No. US 20060041245 A1).

In regard to Claims 21 and 33, Sherts et al disclose a guidewire manipulation device comprising: 
a housing 44 sized to be supported by a hand of a user, the housing having a distal end and a proximal end, best seen in Figure 10-11 (Col.9: 1-10); 
a rotator 84 rotationally disposed within the housing, best seen in Figure 11 (Col.9: 44-Col.10: 3); 
a lock 40, 50, 50a, 82 coupled to the rotator, the lock configured to selectively transfer rotational movement of the rotator to rotational movement of an elongate member (when grip fingers 50 grip the elongate member/guidewire and the tips 50a of the fingers are engaged with interior surface 82 as a result of rotational movement of gear 84, the elongate member is locked into position so the user can rotate the elongate member), best seen in Figure 11 (Col.9: 44-Col.10: 3); 
a drive system 86, 88, 90 carried by the housing and configured to drive rotation of the rotator in the clockwise direction and a second motion of the rotator in the counter-clockwise direction (e.g. gear 84 rotates in counter-clockwise direction to move fingers 50 towards 
However, Sherts et al do not expressly a circuit coupled to the drive system and configured to execute one or more preprogrammed rotation patterns by the drive system causing at least a first motion of the rotator in the clockwise direction and a second motion of the rotator in the counter-clockwise direction.

Ferry et al teach that it is well known in the art to provide a circuit, i.e. computer or microprocessor, coupled to an analogous drive system for an analogous medical device to provide motion to the medical device including rotational motion in clockwise and counter-clockwise direction (0002, 0006, 0008, 0099, 0104).  Ferry et al also teaches sequences of movement for the medical device can be programmed and then executed by the circuit/microprocessor/computer for effective automated navigation and movement of the medical device (0008, 0099).  
Claim 22: Ferry et al teach the circuit is a processor (0002, 0006, 0008, 0099).
Claim 24, 36: Ferry et al teach the drive system comprises a motor (0050).
Claim 25, 37: Ferry et al teach the drive system comprises a gear (0049).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sherts et al with Ferry et al such that there is a circuit/processor coupled to the drive system and configured to execute one or more preprogrammed rotation patterns by the drive system, as taught by Ferry et al to effectively automate movement and navigation of the guidewire during use, such that in combination with Sherts et al, cause at 

Claim 26-27 and 38-39: Sherts et al as modified by Ferry et al disclose the invention as claimed including Sherts et al discloses the first motion as rotation, which is an angular displacement, and the second motion as rotation (in the other direction), which is also an angular movement.  However, Sherts et al as modified by Ferry et al do not expressly disclose the first angular displacement the same or different as the second angular displacement.  Since there does not appear to be any criticality toward the angular displacement being the same or different as solving a particular problem, conferring a specific advantage, or providing a desired result, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have Sherts et al as modified by Ferry et al to operate the drive system to cause angular displacement that is either the same or different as the second angular displacement, since both are obvious common sense movements that would be needed to manipulate or navigate the guidewire during use.
Claim 28, 40: Sherts et al discloses the housing 44 comprises an ergonomic shape for providing a grip surface for the hand of the user, i.e. the housing shape is easily gripped by the user, best seen in Figure 10-11.
Claim 30 and 42: Sherts et al disclose the lock has a locked mode wherein the rotator is engaged with the guidewire and an unlocked mode wherein the rotator is disengaged from the guidewire, and further comprising an interface (slide button, Figure 10-11) configured to move the locking assembly between the locked mode and the unlocked mode (Col.9: 44-Col.10: 3).
.

Claims 23 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherts et al in view of Ferry et al, further in view of Schneider (US Pub No. 20060146010).
Sherts et al as modified by Ferry et al disclose the invention as claimed but do not disclose a memory and a switch coupled to the circuit board, and configured to change the operation of the drive system.  Schneider teach that it is well known in the art to provide an analogous computer processor 103 driven drive system for a guidewire comprising a memory, 105, 107, 109 to store instructions for operation (0069-0071) as well as a switch coupled to the circuit board to change the operation of the drive system (0118, 0126), as effective means to store information to operate the drive system as well as switch between operation modes, respectively.  Therefore, it would have been obvious to one of ordinary skill in the art at the invention was made to modify Sherts et al as modified by Ferry et al such that there is a memory and a switch coupled to the circuit board, as taught by Schneider, to provide an effective means to store information to operate the drive system as well as switch between operation modes, wherein in combination, it would be obvious to one of ordinary skill in the art .

Claims 29 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherts et al in view of Ferry et al, further in view of Mar (US Pat No. 4726369).
Sherts et al as modified by Ferry et al disclose the invention as claimed but do not disclose a passage through the housing, the passage configured for the guidewire to be placed therethrough, such that the housing may be slid over the guidewire while a portion of the guidewire is within a blood vessel of the patient.  Mar teach that it is well known in the art to provide an analogous guidewire manipulator with a passage 17, best seen in Figure 1, the passage configured for the guidewire to be placed therethrough, such that the housing may be slid over the guidewire while a portion of the guidewire is within a blood vessel of the patient.  Therefore, it would have been obvious to one of ordinary skill in the art at the invention was made to modify Sherts et al as modified by Ferry et al to include a passage through the housing configured for the guidewire to be placed therethrough, as taught by Mar, such that the housing may be advantageously slid over the guidewire while a portion of the guidewire is within a blood vessel of the patient.

Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherts et al in view of Ferry et al, further in view of Mottola et al (US Pub No. 20080177175). 
Sherts et al as modified by Ferry et al disclose the invention as claimed but do not disclose the one or more preprogrammed rotation patterns are stored on a memory carried on .

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherts et al in view of Ferry et al and Mottola et al, further in view of Schneider (US Pub No. 20060146010).
Sherts et al as modified by Ferry et al and Mottola et al disclose the invention as claimed but do not disclose a switch coupled to the circuit board, and configured to change the operation of the drive system.  Schneider teach that it is well known in the art to provide an analogous computer processor 103 driven drive system for a guidewire comprising a memory, 105, 107, 109 to store instructions for operation (0069-0071) as well as a switch coupled to the circuit board to change the operation of the drive system (0118, 0126), as effective means to store information to operate the drive system as well as switch between operation modes of .

Response to Arguments
The previous 112 sixth interpretations are moot in light of applicant’s amendments.  However, the amendments widen the scope of the claims because the limitations are structurally broad under broadest reasonable interpretation, and therefore new art rejections are set forth above.  
The terminal disclaimer filed 12/29/2020 is acknowledged; the previous double patenting rejections are therefore withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




H.Q. NGUYEN
Examiner





/DEVIN B HENSON/Primary Examiner, Art Unit 3791